Title: Circular to the Governors of the States, 1 March 1792
From: Jefferson, Thomas
To: Governors of the States



Sir
Philadelphia March 1st. 1792
 
I have the honor to send you herein enclosed two copies, duly authenticated, of an Act concerning certain fisheries of the United States, and for the regulation and government of the fishermen employed therein; also of an Act to establish the Post office and Post roads within the United States; also the ratifications, by three fourths of the Legislatures of the several States, of certain articles in addition to and amendment of the Constitution of the United States, proposed by Congress to the said Legislatures; and of being with sentiments of the most perfect respect Your Excellency’s Most obedient & most humble servant

Th: Jefferson

